DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 26 July 2021 is being considered by the examiner.
4.	Figures 8 and 17 illustrates the claimed invention.

    PNG
    media_image1.png
    527
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    741
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 17, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/002100 A2, herein refer D1.
	Regarding claims 1, 17, 29 and 30, D1 disclose apparatus and method for wireless communication, comprising:
	receiving an indication of a frequency band configuration for a slot, wherein the slot is for full-duplex communication, and wherein the indication of the frequency band configuration indicates a downlink frequency band for downlink communications within the slot and an uplink frequency band for uplink communications within the slot;
	(para. 48 “The BS operating in the full duplex FDD mode can transmit a signal to the RS on a first frequency band f1 and at the same time can receive a signal from the RS on a second frequency band f2.  The first frequency band f1 is a downlink (DL) frequency band and the second frequency band f2 is an uplink (UL) frequency bands.  The MS operating in the full duplex FDD mode can receive a signal from a signal from the RS on the first frequency band f1 and at the same time can transmit a signal to the RS on the second frequency band f2.”), ([0049]: UL/DL parts in full-duplex mode “at a specific time slot.”  In combination with para. 78 and 79 explicitly referring to the indication of the i parts of DL and UL in the slot(s): “The dynamic reallocation of radio resources my use a control signal to notify the reallocation information. There is no limitation for a time, procedure, and method of transmitting the control signal.”); 
	receiving, within the slot a downlink communication within the downlink frequency band;
	transmitting, within the slot, an uplink communication within the uplink frequency band.
	(para 48: “The BS operating in the full duplex FDD mode can transmit a signal to the RS on a first frequency band f1 and at the same time can receive a signal from the RS on a second frequency band f2.  The first frequency band f1 is a downlink (DL) frequency band and the second frequency band f2 is an uplink (UL) frequency band.  The MS operating in the full duplex FDD mode can receive a sigal from the RS on the first frequency band f1 and at the same time can transmit a signal to the RS on the 
    PNG
    media_image3.png
    633
    584
    media_image3.png
    Greyscale
second frequency band f2.”).
7.	Claims 1, 17, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KARJALAINEN et al. (US 2013/0223294 A1).
	Regarding claims 1, 17, 29 and 30, KARJALAINEN disclose a method for wireless communication, comprising:
	receiving an indication of a frequency band configuration for a slot, wherein the slot is for full-duplex communication, and wherein the indication of the frequency band configuration indicates a downlink frequency band for downlink communications within the slot and an uplink frequency band for uplink communications within the slot;
	receiving, within the slot, a downlink communication within the downlink frequency band; and
	transmitting, within the slot, an uplink communication within the uplink frequency band. (“selecting a preferred operating mode for use by a wireless device e.g. mobile user device (3), where the selection of the mode is made from a full duplex operating mode in which the device transmits and receives simultaneously on the same frequency band and a non-full duplex operating mode.” Abstract.)

    PNG
    media_image4.png
    805
    734
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2-5 and 18-20 7777are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/002100 A2, herein refer D1, in view of KARJALAINEN et al. (US 2013/0223294 A1), further in view of SU et al. (US 2022/0029761 A1).
	Regarding claims 2-5 and 18-20, although D1 fails to disclose features as recited in the dependent claims 2-5 and 18-20, these additional features merely refer to additional implementation/design options that come within the customary practice followed by persons skilled in the art when indicating resources for full-duplex communication.  The features of claims 2-5 and 18-20 also disclose in KARJALAINEN et al. (e.g. a Table with indexes for indicating the communication of UL or DL region; the use of bitmap(s) is generally known in the art and is one of several obvious options are commonly used by the skilled person to indicate resource configurations.

    PNG
    media_image5.png
    726
    660
    media_image5.png
    Greyscale





















	SU et al. in the same field of invention also teach (“[0359]: “the UE may obtain an indication of the uplink and/or downlink transmission and mapping method (i.e., an explicit indication) via the higher layer signaling and/or the physical layer signaling (e.g., the downlink control information).  In an example, the UE obtains an indication about the transmission and mapping method in the full-duplex transmission configuration parameter, which may be a 1-bit indication field (distributed mapping, frequency hopping transmission), and the full-duplex transmission configuration parameter may be a high-level configuration parameter for a bandwidth part allowed for the full-duplex transmission, or a configured bandwidth allowed for the full-duplex transmission, or a system bandwidth allowed for the full-duplex transmission.  Further, the UE obtains, from the scheduling grant, whether to enable the indicated transmission and mapping method.  For example, if the transmission and mapping method of the uplink physical channel and the downlink physical channel transmitted on the full duplex bandwidth part that is firstly obtained by the UE according to the full duplex configuration parameter is the frequency hopping transmission, the UE then obtains the indication of whether to enable the frequency hopping transmission or not according to the downlink control information, so as to perform the uplink and/or downlink physical channel transmission.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine KARJALAINEN et al.  and SU et al. with D1, so to provide an efficient usage of resources for reliable full-duplex communication.
Allowable Subject Matter
10.	Claims 6-16 and 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The features of dependent claims 6-16 and 21-28 related to additional features related to adapting the size(s) of the different UL/DL regions as well as the use of additional slot(s) and aiming at providing an efficient usage of resources for reliable full-duplex communication are neither known from, nor rendered obvious by, the prior art made of record. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412